Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In The Claims
	In claim 14, line 1 change claim dependency from “claim 13” to - - claim 11 - -.  This is amended as original claim 13 is currently cancelled.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, 17, 22 and the respective depending claims are allowed.  The instant independent claims all require a pant garment that incorporates a separate and discrete “inner control” assembly/construct that is very specifically sized, shaped, and attached to the pant garment.  Claims 1 and 11 further recite the inner control assembly have and upwardly curved lower boundary; while claims 17 and 22 use different language (e.g. “curve across with width…such that at least a portion of the front abdominal portion terminates on the right side and left side below the front center ingress zipper but superior to the termination length at the join with the back gluteal portions”) that results in similar scope to the ‘curved boundary’ in claims 1 and 11.  These specific structures are not taught by the prior art.  The closest prior art appears to be that of US 8683616 to the same assignee which does teach a slimming/control type pant with inner control/slimming construct having upwardly curved boundary but does not teach or disclose all of the very specific limitations required by the instantly claimed invention.  The instant claims are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732